Order, Supreme Court, New York County (Laura Visitacion-Lewis, J.), entered June 25, 2007, which enforced the child support provision in a stipulation settling a divorce action, and calculated and directed defendant’s payment of child support arrears, unanimously affirmed, without costs.
Defendant’s alleged lack of understanding of English does not tend to show fraud or overreaching such as might warrant invalidating the stipulation (see Matter of Sunshine, 51 AD2d 326, 328 [1976], affd 40 NY2d 875 [1976]). Furthermore, defendant’s pro se papers in both the motion court and this Court indicate that his English was strong enough to have grasped the fairly straightforward provisions of the stipulation in issue (cf. Matter of Sarah K., 66 NY2d 223, 241 [1985], cert denied sub nom. Kosher v Stamatis, 475 US 1108 [1986] [one who signs a document is presumed to have understood and agreed to it]). Defendant did not cross-move for a downward modification (Domestic Relations Law § 244), and his challenges to the motion court’s finding as to the arrears lack support in the record. Concur—Tom, J.E, Saxe, Nardelli and Williams, JJ.